UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 30, 2014 AMERICAN GRAPHITE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Nevada 000-54521 27-2841739 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 3651 Lindell Rd., Suite D#422, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (702) 473-8227 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure On April 28, 2014, Rick Walchuk, president and a director of our company was arrested in Palaio Faliro, Greece under an international arrest warrant issued in connection with claims asserted against Mr. Walchuk by the United States District Court for the Eastern District of Pennsylvania, in regards to an unaffiliated company. Mr. Walchuk has not been found guilty of any claim asserted against him and denies any allegations against him.Mr. Walchuk intends to vigorously defend all claims asserted against him. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN GRAPHITE TECHNOLOGIES INC. /s/Con Evan Anast Con Evan Anast Secretary and Director Date : May 2, 2014 2
